              Case 1:21-cv-01868-UNA Document 3 Filed 08/05/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                                                                                    FILED
                           FOR THE DISTRICT OF COLUMBIA

                                                                                     AUG - 5 2021
                                          )
                                                                               Clerk, U.S. District & Bankruptcy
BRETT ANDREW NELSON,                      )                                    Court for the District of Columbia
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )              Civil Action No. 21-1868 (UNA)
                                          )
DAVID MARK WAITE, et al.,                 )
                                          )
            Defendant.                    )
_________________________________________ )

                                 MEMORANDUM OPINION

       This matter is before the Court on review of pro se plaintiff’s application to proceed in forma

pauperis (ECF No. 2), as well as his “Notice of Arrest,” “Criminal Complaint,” and “Affidavit in Support

of Criminal Complaint and Arrest” (ECF No. 1, “Compl.”). Plaintiff alleges that Defendants have violated

several federal criminal statutes: (1) 18 U.S.C. § 1581(a) (peonage); (2) 18 U.S.C. § 241 (conspiracy

against rights); (3) 18 U.S.C. 242 (deprivation of rights under color of law); and (4) 18 U.S.C. § 2381

(treason). See Compl. ¶¶ 16-18, 21. Plaintiff also alleges that Defendants violated 7 U.S.C. § 2357

(unauthorized practice before the Office of Plant Variety Protection) and 8 U.S.C. § 1324(a) (harboring

certain aliens). See Compl. ¶¶ 19-20. Plaintiff asks “this court [to] issue warrants and detain Defendants

and bring forth Defendants to answer for the crimes committed under the colour of law and authority.”

Id. at 12 (page number designated by CM/ECF).

       But the complaint fails to state claims upon which relief can be granted. The complaint does not

say which Defendant committed which actions or allege that Plaintiff was harmed because of those

actions, so the Court cannot “draw the reasonable inference that the defendant is liable for the misconduct

                                                    1
              Case 1:21-cv-01868-UNA Document 3 Filed 08/05/21 Page 2 of 2




alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Additionally, the Executive Branch, not a federal

court, initiates criminal proceedings.      See United States v. Nixon, 418 U.S. 683, 693 (1974)

(acknowledging that the Executive Branch “has exclusive authority and absolute discretion to decide

whether to prosecute a case”). Plaintiff is “a private citizen [who] lacks a judicially cognizable interest in

the prosecution or nonprosecution of another.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973).

        Lastly, Plaintiff cites only one statute that includes a private right of action—7 U.S.C. § 2357.

See McCray v. Holder, 391 F. App’x 887, 888 (D.C. Cir. 2010) (per curiam) (concluding that “district

court correctly held that there is no private right of action under 18 U.S.C. §§ 241 and 242”); Thomas v.

Thomas, No. 18-CV-00825, 2018 WL 5099668, at *2 (N.D. Cal. Mar. 12, 2018) (concluding that no

private right of action exists under 18 U.S.C. § 1581), report and recommendation adopted, No. 18-CV-

00825, 2018 WL 5099224 (N.D. Cal. May 8, 2018); Nguyen v. Ridgewood Sav. Bank, No. 14-CV-1058,

2015 WL 2354308, at *13 (E.D.N.Y. May 15, 2015) (finding that 18 U.S.C. § 2381 “do[es] not provide a

private right of action”); Biran v. JP Morgan Chase & Co., No. 02-CV-5506, 2002 WL 31040345, at *1

(S.D.N.Y. Sept. 12, 2002) (dismissing for lack of subject matter jurisdiction claims under 8 U.S.C. §§

1182(n) and 1324(b) “because no private right of action exists to enforce those statutory provisions”).

But Plaintiff does not allege facts demonstrating that any Defendant practiced before the Office of Plant

Variety Protection, and, therefore, it appears that 7 U.S.C. § 2357 is not applicable.

       The Court will thus grant Plaintiff’s application to proceed in forma pauperis and dismiss the

complaint. An Order is issued separately.




DATE: August 4, 2021
                                                              CARL J. NICHOLS
                                                              United States District Judge
                                                      2
